Bakewell, J.,
delivered the opinion of the court.
This was a. proceeding under the statute by motion against a stockholder, execution having been issued against, the corporation and returned nulla bona. The case was tried upon an agreed statement of facts.
The case is on all fours with Griswold v. Seligman (72 Mo. 110). Judgment below was against the stockholder, and, upon the authority' of the case last cited, it must be affirmed.
It is claimed that the facts do not show that Seligman was a stockholder of the defendant corporation. So this court held, in Fisher v. Seligman (7 Mo. App. 383), after a careful consideration of the facts, which are the same facts presented by this record. A majority of the supreme court, however, took a different view, and the matter is no longer open for argument in this court.
It is contended, however, that the agreed statement of facts does not bring the case within the statute. Rev. Stats., sect. 736.
The execution was directed to the sheriff of St. Louis County. It was not necessary to direct a separate execution to every county in the State. The judgment was in this county where defendant was served. The chief place of business of the corporation is not shown in the agreed statement. The last meeting of directors was in St. Louis. It is not alleged or proved that an execution issued to any county in this State would have met with any other result than a return of nulla bona. If the defendant desired to avoid the proceeding against him on this ground, we think *144it was for him to show property. The execution seems to have been issued in good faith ; the return upon it is conclusive in this proceeding that there were .no goods in the county of St. Louis which then embraced the city of St. Louis. The return of nulla bona on the execution to the county in which the judgment was rendered must be taken to make out a prima facie case in this respect. The judgment is affirmed.
All the judges concur.